DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II in the reply filed on 7/12/22 is acknowledged.  The traversal is on the ground(s) that there is not serious burden on the search and examination.  This is not found persuasive because the search and the examination in group I is different  with the group II, such as the process of group I require wherein the measuring the currents and/or the voltages with respect to time of each of the plurality of power devices comprises measuring a turn-on drain current of each of the plurality of power devices with respect to time; but it is not require in the group II. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group I. Therefore, the claims 26-40 have been examined in the present application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26, 27, 36, 40 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cole et al. (US 9,839,146 heretoafter Cole).
As to claim 26, Cole discloses in Figs. 1-5, A power module (10 as shown in Fig. 5), comprising:
at least one electrically conductive power substrate (40 as shown in Fig. 5);
a housing (50 as shown in Fig. 5) arranged on the at least one electrically conductive power substrate (40 as shown in Fig. 5); and
a plurality of power devices (34 as shown in Fig. 4) arranged on and connected to the at least one electrically conductive power substrate (40 as shown in Fig. 5),
wherein each plurality of power devices (34 as shown in Fig. 4)  comprise a first device characterization based on data characterizing both static and dynamic losses of each plurality of power devices within a predetermined range (col. 3, lines 5-15).
As to claims 27, 40,  Cole discloses in Figs. 1-5, further comprising:
a first terminal (gate terminal of 34 as shown in Fig. 4) electrically connected to the at least one electrically conductive power substrate (40 as shown in Fig. 5);
a second terminal (drain terminal as shown in Fig. 5)
a third terminal (source terminal as shown in Fig. 5) electrically connected to the at least one electrically conductive power substrate (40 as shown in Fig. 5); and
a base plate (36 as shown in Fig. 5),
wherein the first terminal (gate terminal of 34 as shown in Fig. 4) comprises a contact surface located on the housing;
wherein the second terminal (drain terminal as shown in Fig. 5) comprises a contact surface located on the housing; and
wherein the third terminal (source terminal as shown in Fig. 5) being electrically connected to at least one of the plurality of power devices (Fig. 1-5).
As to claim 36, Cole discloses in Figs. 1-5, A power module, comprising:
at least one electrically conductive power substrate (40 as shown in Fig. 5);
a housing (50 as shown in Fig. 5) arranged on the at least one electrically conductive power substrate (40 as shown in Fig. 5); and
a plurality of power devices (34 as shown in Fig. 4) arranged on and connected to the at least one electrically conductive power substrate (40 as shown in Fig. 50); 
wherein the plurality of power devices (34 as shown in fig. 4) are selected based on transfer data of the plurality of power devices (col. 7, lines 10-35).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 9,839,146 heretoafter Cole), in view of Koo (US 2016/0352101 hereinafter Koo).
As to claim 37, Cole discloses in figs. 1-5 all of the limitations except for wherein the transfer data comprises at least one of the following: a device transfer curve, a transfer function, and data representative of an independent scalar input versus a dependent scalar output.
However, Koo discloses in Figs. 1-2, wherein the transfer data comprises at least one of the following: a device transfer curve, a transfer function, and data representative of an independent scalar input versus a dependent scalar output (paras 0045).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Cole and provide wherein the transfer data comprises at least one of the following: a device transfer curve, a transfer function, and data representative of an independent scalar input versus a dependent scalar output (paras 0045), as taught by Koo for easily transferring the data during testing.
Claim(s) 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 9,839,146 heretoafter Cole)
As to claims 38-39, Cole discloses all of the limitations except for wherein the plurality of power devices are matched based on the transfer data of the plurality of power devices; wherein the transfer data of the plurality of power devices varies less than 20%. It would have been obvious to one having ordinary skill in the art at the time of the invention was made wherein the plurality of power devices are matched based on the transfer data of the plurality of power devices; wherein the transfer data of the plurality of power devices varies less than 20%, since it has been held that discovering an optimum value of a result effective variable involve only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)

Allowable Subject Matter
Claims 28-35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 28-35, the prior art alone and/or in combination does not disclose a determination of binning and/or matching criteria for each of the plurality of power devices based on the first device characterization.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967. The examiner can normally be reached 10:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X NGUYEN/               Primary Examiner, Art Unit 2868                                                                                                                                                                                         	7/30/2022